    Case 5:19-cv-00055-TKW-MJF Document 73 Filed 03/23/21 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION


RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIRS LLC,

                         Plaintiffs,
                                            Civil Case No. 5:19-cv-55-TKW-MJF
      v.

INTUITIVE SURGICAL, INC.,

                         Defendant.

INTUITIVE SURGICAL, INC.,

                  Counterclaimant,

      v.

RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIRS LLC,

            Counterclaim Defendants.

 PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR LEAVE
         TO AMEND COMPLAINT AND ADD PLAINTIFF

Jeffrey L. Berhold                     William G. Harrison
JEFFREY L. BERHOLD, P.C.               HARRISON RIVARD DUNCAN & BUZZETT
1230 Peachtree Street, Suite 1050      101 Harrison Avenue
Atlanta, Georgia 30309                 Panama City, FL 32401

                                       COUNSEL FOR PLAINTIFFS

                                       March 23, 2021
     Case 5:19-cv-00055-TKW-MJF Document 73 Filed 03/23/21 Page 2 of 11




        Pursuant to Doc. 69, Plaintiffs Restore Robotics LLC and Restore Robotics

Repairs LLC (collectively “Restore”) hereby reply to the motion for amending the

complaint. Restore respectfully asks the Court to grant leave to amend the complaint

to add Clif Parker Robotics LLC (“CPR”) 1 and the factual allegations without the

Oklahoma state law claims.      A revised Second Amended Complaint (“SAC”) is

attached as Exhibit 1. The Section 203(C) claims have been removed. In its filed

response, Intuitive does not object to the addition of CPR or the factual allegations.

Restore has already included documents relating to CPR in its productions. The

parties have already produced documents relating to the events at Hillcrest. In fact,

the new factual allegations are based on those documents.

        The parties also agree that the Section 203(C) claims raise a “novel or

complex issue of State law” under 28 U.S.C. § 1367(c)(1). See Doc. 71 at 8. Instead

of simply adopting a baby Sherman Act, which would incorporate the essential

facilities doctrine under the federal case law interpreting Section 2, Oklahoma

appears to be the only state to have created a separate statutory claim for access to

an essential facility under Section 203(C) of the Oklahoma Antitrust Reform Act of

1998.




1
  CPR would be added to “the existing claims under the Sherman Act based on
alleged facts occurring after the filing of the FAC regarding the purchase and sale of
unused EndoWrist surgical robot instruments. (SAC ¶ 101.)” Doc. 69 at 2.
                                          1
     Case 5:19-cv-00055-TKW-MJF Document 73 Filed 03/23/21 Page 3 of 11




      Therefore, the district court would have the discretion to accept or decline

jurisdiction after the filing of an SAC on the Section 203(C) claims after weighing

the factors of “judicial economy, convenience, fairness, and comity.” Ameritox, Ltd.

v. Millennium Lab'ys, Inc., 803 F.3d 518, 532 (11th Cir. 2015). In addition to the

question of comity, the Court has noted the new claims in the proposed SAC could

“further delay this two-year-old case.” Doc. 69 at 2.

      In fact, delay now seems likely if the SAC included those state law claims.

Intuitive has still not substantially completed production on outstanding document

requests that have been pending for well more than six months on the existing

Section 1 and Section 2 claims in the First Amended Complaint. As noted in the

motion on February 19, “Restore does not want the Second Amended Complaint to

lead to any further extensions of the case schedule.” Doc. 67 at 1 n.1. More than 30

days later, the introduction of the Section 203(C) claims would indeed put that

schedule in jeopardy.    The Section 203(C) claims would require discovery –

documents and then depositions – on the reasonable terms for access to the

Distribution Toolkit and the Usage Counter. Fact discovery closes on May 28. For

that reason, Restore has proposed the revised SAC to Intuitive.

      While Intuitive objects to the exercise of jurisdiction over the Section 203(C)

claims in the originally proposed SAC, Intuitive does not agree to the revised SAC.

The parties have conferred on the issue. Intuitive first wants the Court to rule on


                                         2
     Case 5:19-cv-00055-TKW-MJF Document 73 Filed 03/23/21 Page 4 of 11




whether Restore has adequately alleged claims under Section 203(C) of the

Oklahoma Antitrust Reform Act. If the Court rules against Intuitive on how the

Oklahoma state statute should be interpreted under the law of the Tenth Circuit,

Intuitive then wants the Court to decline jurisdiction because there is a novel or

complex issue of Oklahoma state law. Therefore, this reply addresses the question

of whether the originally proposed SAC adequately alleges Section 203(C) essential

facility claims.

    The SAC Adequately Alleges Section 203(C) Essential Facility Claims.

      The Tenth Circuit has never ruled that federal antitrust law would dictate the

viability of Section 203(C). Section 203(C) provides a separate statutory claim for

access to an essential facility. Green Country Food Mkt., Inc. v. Bottling Grp., LLC,

371 F.3d 1275, 1278, 1281 (10th Cir. 2004). In its order, the Court “questions

whether Plaintiffs can state a claim under the Oklahoma statute when they cannot

state a claim under federal antitrust law.” Doc. 69 at 3.

      That is an open question for a variety of reasons. Oklahoma created a separate

statutory claim for access to essential facilities. There is no exception in the state

statute for proprietary information or technology. Nor is there such an exception for

proprietary information or technology under the federal essential facilities doctrine

as adopted and applied in the Tenth Circuit.




                                          3
     Case 5:19-cv-00055-TKW-MJF Document 73 Filed 03/23/21 Page 5 of 11




      First, the Oklahoma legislature, which was presumably aware that the Tenth

Circuit expressly adopted the essential facility doctrine as a basis for liability of a

monopolization claim under Section 2 of the Sherman Act in 1984, 2 elected to create

a separate claim by statute for access to an essential facility in 1998. Compare Okla.

Stat. Ann. 203(B) (monopolization) with Okla Stat. Ann. 203(C) (access to essential

facility). In Oklahoma, it is not a doctrine. It is a statute.

      It is one thing to seek consistency in concepts like defining the relevant market

or monopoly power under the state and federal statutes. It is another thing altogether

to believe that the Oklahoma legislature intended to allow the federal courts to

abrogate the separate state statutory claim for access to an essential facility. If it had

intended to do so, it would not have enshrined a separate claim for access to an

essential facility in the first place. At that time, it was already a basis for liability

under a monopolization claim in federal antitrust law.

      Under Section 203(C), a person in control of an essential facility may not

“unreasonably refuse to give a competitor or customer of an entity controlling an

essential facility access to it upon reasonable terms if the effect of such denial is to

injure competition.” 79 Okla. Stat. Ann. § 203(C). Since the claim requires proof



2
  Aspen Highlands Skiing Corp. v. Aspen Skiing Co., 738 F.2d 1509, 1520 (10th Cir.
1984), aff'd, 472 U.S. 585 (1985). This Court has already noted that the Supreme
Court has never ruled on the viability of the theory – or set out the requirements for
liability under the essential facilities doctrine. (Doc. 31 at 17 n.11.)
                                            4
     Case 5:19-cv-00055-TKW-MJF Document 73 Filed 03/23/21 Page 6 of 11




of monopoly power in a relevant market, those elements of the claim are “construed

in accordance with federal antitrust law.” Green Country Food Mkt., Inc. v. Bottling

Grp., LLC, 371 F.3d 1275, 1281 (10th Cir. 2004).

       On the other hand, federal antitrust law does not provide an independent

antitrust claim for access to an essential facility. TKO Energy Servs., LLC v. M-I

L.L.C., 539 F. App'x 866, 872 (10th Cir. 2013). Instead, it is a theory of liability

under Section 2 of the Sherman Act. Id. This Court has already noted that the

Supreme Court has never ruled on the viability of the theory – or set out the

requirements for liability under the essential facilities doctrine. (Doc. 31 at 17 n.11.)

       The Tenth Circuit has expressly recognized liability under the essential

facilities doctrine under Section 2. Pittsburg Cty. Rural Water Dist. No. 7 v. City of

McAlester, 358 F.3d 694, 721 (10th Cir. 2004). There are “four elements necessary

to establish liability under the essential facilities doctrine: (1) control of the essential

facility by a monopolist; (2) a competitor's inability to duplicate the facility; (3)

denial of the use of the facility to a competitor; and (4) the feasibility of providing

the facility.” Id.

       In sum, the Tenth Circuit has never ruled that federal antitrust law has repealed

Section 203(C) or imposed limitations on what constitutes an essential facility as

defined by the federal common law in 1984 or the Oklahoma state statute in 1998.

In fact, the essential facilities doctrine remains a viable theory of liability under


                                             5
     Case 5:19-cv-00055-TKW-MJF Document 73 Filed 03/23/21 Page 7 of 11




Section 2. The SAC adequately alleges facts that give rise to claims under the

requirements of Section 203(C) as defined by the state legislature and the essential

facilities doctrine as defined by the Tenth Circuit.

      Moreover, there is no exception to liability for proprietary information or

technology in Section 203(C). Intuitive cites no case holding so. In fact, such an

exception would largely gut the statute as applied to our modern economy. Nor is

there any such exception under the essential facilities doctrine as recognized and

defined by the Tenth Circuit, which establishes the federal antitrust law governing

Oklahoma. The Tenth Circuit sets out a very specific four element test. 358 F.3d

694 at 721.

      The Tenth Circuit has no exception to liability for proprietary technology.

Intuitive cites no case of the circuit holding so. Moreover, the Eleventh Circuit did

not create such an exception in Morris Commc'ns Corp. v. PGA Tour, Inc., 364 F.3d

1288, 1296 (11th Cir. 2004). The court held that there was no essential facilities

claim because the defendant offered access to competitors for a license fee but the

plaintiff insisted on receiving access for free rather than paying the established

license fee. Id. The Eleventh Circuit never opined on whether the essential facilities

doctrine should or should not apply to proprietary information or technology where




                                           6
     Case 5:19-cv-00055-TKW-MJF Document 73 Filed 03/23/21 Page 8 of 11




access is denied. 3 In fact, proprietary technology goes hand in hand with restricted

access, which is the entire point of the essential facilities doctrine.

      In addition, Intuitive argues that the essential facilities doctrine is not

available for failing to provide access to products that are not marketed or available

to the public except by mandate of federal legislation or regulation under Verizon

Commc'ns Inc. v. L. Offs. of Curtis V. Trinko, LLP, 540 U.S. 398, 409 (2004). The

Supreme Court only held that the essential facilities doctrine would not be applicable

in Trinko because there was access to the essential facility under the

Telecommunications Act of 1996. Id. at 411. The Supreme Court did not want to

interfere in the regulatory workings of that access mandated by statute. Id. “It

suffices for present purposes to note that the indispensable requirement for invoking

the doctrine is the unavailability of access to the ‘essential facilities’; where access

exists, the doctrine serves no purpose.” Id (emphasis added). Here, however,

Intuitive points to no such access mandated by any federal statute or regulation.

Therefore, Trinko is entirely inapplicable to the SAC.

      The Supreme Court in Trinko also held that the complaint did not state a claim

against the defendant for a refusal to deal claim, as opposed to an essential facility



3
  “PGA is willing to sell its product to its competitors, including Morris, thereby
allowing credentialed media organizations like Morris to syndicate compiled real-
time golf scores after paying a licensing fee to PGA.” Morris Commc'ns Corp. v.
PGA Tour, Inc., 364 F.3d 1288, 1296 (11th Cir. 2004).
                                            7
     Case 5:19-cv-00055-TKW-MJF Document 73 Filed 03/23/21 Page 9 of 11




claim, because its “prior conduct sheds no light upon the motivation of its refusal to

deal.” Id. at 409. The defendant was compelled to create “something brand new”

and “at considerable expense and effort” by mandate of the Telecommunications Act

of 1996. Id. Therefore, its prior conduct did not suggest “its regulatory lapses were

prompted not by competitive zeal but by anticompetitive malice.” Id.

      Here, however, the product has always been in hand. Intuitive has already

voluntarily undertaken the expense and effort to create the Distributor’s Toolkit and

the ability to reset the Usage Counter. SAC ¶¶ 55, 85. Moreover, there is abundant

evidence that Intuitive uses its control over the Distributor’s Toolkit and the Usage

Counter to restrain and prevent competition in robot service and instrument repair

and replacement. Intuitive vigorously attacks any competitor servicing da Vinci

robots or EndoWrist instruments. SAC ¶¶ 68-71, 99-101, 103. The SAC alleges

that Intuitive used its control of the Distributor’s Toolkit to force customers to enter

expensive service contracts with Intuitive and used its control of the Usage Counter

to foreclose the ability of rivals to compete in instrument repair and replacement.

SAC ¶¶ 55-60, 85-88. In any event, the SAC is bringing an essential facility claim

rather than a refusal to deal claim and must meet all the requirements for access to

an essential facility as defined by the statute.




                                            8
    Case 5:19-cv-00055-TKW-MJF Document 73 Filed 03/23/21 Page 10 of 11




                                    Conclusion

      The originally proposed SAC is not futile. Instead of holding so, the Court

can grant leave for the filing of the revised SAC, which is Exhibit 1 to this reply.

Intuitive has no objections to the addition of the allegations in the revised SAC.




                                          9
    Case 5:19-cv-00055-TKW-MJF Document 73 Filed 03/23/21 Page 11 of 11




             Respectfully submitted on March 23, 2021.

                                        /s Jeff Berhold
                                        Jeffrey L. Berhold*
                                        Georgia Bar No. 054682
                                        JEFFREY L. BERHOLD, P.C.
                                        1230 Peachtree Street, Suite 1050
                                        Atlanta, GA 30309
                                        (404) 872-3800 (telephone)
                                        jeff@berhold.com

                                        /s William G. Harrison, Jr.
                                        William G. Harrison
                                        HARRISON RIVARD DUNCAN & BUZZETT
                                        FL. Bar No. 0765058
                                        101 Harrison Avenue
                                        Panama City, FL 32401
                                        850-769-1414 (telephone)
                                        wharrison@harrisonrivard.com

                                        COUNSEL FOR PLAINTIFFS

                                        *Admitted Pro Hac Vice

Pursuant to Local Rule 5.1(F)(1)(a), a certificate of service is not required.

Pursuant to Local Rule 7.1(F), the memorandum contains 2,023 words.




                                          10
